DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No 2011/0083864 A1) in view of Stevens et al. (US Pat No 3,993,138).
Regarding claims 1 & 11, Smith discloses a transport refrigeration unit (TRU), comprising 

components (10) supportively disposed in the housing and configured to condition an interior of a container (Figure 3; capable of); and
a fire detection and mitigation system comprising:
a fire detection sub-system (item 22) which is partially disposable within the housing and configured to detect a thermal event therein; and
a mitigation sub-system (items 13, 14, 16) coupled to the fire detection sub-system and configured to take a mitigation action responsive to the thermal event being sensed by the fire detection sub-system (par. 25),
wherein:
the fire detection sub-system comprises a detection tube (22/102) within the housing with a nominal pressure which is increasable responsive to a thermal event within the housing; and a switch (104) which is actuatable by an increased pressured in the loop to activate the mitigation sub-system and the detection tube comprises piping charged with gas (paragraph 0021) with an end terminating at the switch (104).
Smith does not teach the detection tube is a loop that begins and terminates at the switch.
However, Stevens et al. show a fire prevention system including a switch (Fig. 1, 14) with a detection loop (12) that begins and terminates at the switch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the detection tube in the shape of a loop, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed shape. 
Regarding claim 2, Smith as modified by Stevens et al. further discloses wherein the container comprises a container of a transportation vehicle (Smith - interior portions of vehicles are containers of a vehicle).

Regarding claim 4, Smith as modified by Stevens et al. further discloses wherein:
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - general parts of car/engine),
the housing comprises potential hot spot locations proximal to each of the components (Smith - placement is proximal to all of vehicle), and
at least respective portions of the fire detection and mitigation sub-systems are disposable proximate to the potential hot spot locations (Smith - figure 3).
Regarding claims 6 and 14, Smith as modified by Stevens et al. shows the loop has a serpentine configuration (Stevens – Fig. 1, 12).
Regarding claims 7 and 15, Smith as modified by Stevens et al. further discloses wherein the switch comprises at least one of a pressure activated switch and an electromagnetic switch (Smith - pressure activated).
Regarding claims 8 and 16, Smith as modified by Stevens et al. further discloses wherein the mitigation sub-system comprises at least one of a safety controller and an extinguishing system (Smith - system extinguishes fire).
Regarding claims 9, and 17, Smith as modified by Stevens et al. further discloses wherein the mitigation action comprises at least one of:
a modification of gas flow to the components of the TRU by the safety controller;
an issuance of an alert by the safety controller; and
an activation of the extinguishing system (Smith activates extinguishing system).
Regarding claims 10 and 18, Smith as modified by Stevens et al. further discloses wherein the extinguishing system comprises:
a tank (Smith - 12) configured to store fire extinguishing material (Smith - 13);

piping (Smith - 14) by which the one or more nozzles are fluidly coupled to the tank; and
a controllable (Smith - 16) valve fluidly interposed between the tank and the piping, the controllable valve being normally closed and selectively opened to permit a flow of the fire extinguishing material from the tank to the one or more nozzles (Smith - at proper temperature).
Regarding claim 12, Smith as modified by Stevens et al. further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (Smith - capable of, ceiling of vehicle subsystem).
Regarding claim 13, Smith as modified by Stevens et al. further discloses wherein: the TRU comprises components supportively disposed within the housing and configured to condition an interior of a container of a transportation vehicle,
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - all components of a vehicle),
the housing comprises potential hot spot locations proximal to each of the components (Smith - teaching of placement of system where potential hot spots would be; paragraph 0026), and
at least respective portions of the fire detection and mitigation sub-systems are disposable proximate to the potential hot spot locations (Smith - demonstrated to be disposable near both ends of car).
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No 2011/0083864 A1) in view of Hoffman, III (US Pub No 2016/0059056 A1).
Regarding claims 1 & 11, Smith discloses a transport refrigeration unit (TRU), comprising 

components (10) supportively disposed in the housing and configured to condition an interior of a container (Figure 3; capable of); and
a fire detection and mitigation system comprising:
a fire detection sub-system (item 22) which is partially disposable within the housing and configured to detect a thermal event therein; and
a mitigation sub-system (items 13, 14, 16) coupled to the fire detection sub-system and configured to take a mitigation action responsive to the thermal event being sensed by the fire detection sub-system (par. 25),
wherein:
the fire detection sub-system comprises a detection tube (22/102) within the housing with a nominal pressure which is increasable responsive to a thermal event within the housing; and a switch (104) which is actuatable by an increased pressured in the loop to activate the mitigation sub-system and the detection tube comprises piping charged with gas (paragraph 0021) with an end terminating at the switch (104).
Smith does not teach the detection tube is a loop that begins and terminates at the switch.
However, Hoffman, III discloses a detection tube (Fig. 3, 304) that can be configured as a loop (paragraph 0027).
As such, if the detection tube is in the form of a loop as disclosed by Hoffman, III, the tube will begin and terminate at the switch disclosed in Smith as would be required with a loop.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the detection tube of Smith take the form of a loop as taught by Hoffman, III to provide a suitable configuration according to desired design considerations such as corrosion, cost, the type of material sought to be protected or the size of the container (Hoffman – paragraph 0027).

Regarding claim 3, Smith as modified by Hoffman, III further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (Smith - upper portions are capable of being attached to).
Regarding claim 4, Smith as modified by Hoffman, III further discloses wherein:
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - general parts of car/engine),
the housing comprises potential hot spot locations proximal to each of the components (Smith - placement is proximal to all of vehicle), and
at least respective portions of the fire detection and mitigation sub-systems are disposable proximate to the potential hot spot locations (Smith - figure 3).
Regarding claims 6 and 14, Smith as modified by Hoffman, III shows the loop has a serpentine configuration (Hoffman – Fig. 3, 304).
Regarding claims 7 and 15, Smith as modified by Hoffman, III further discloses wherein the switch comprises at least one of a pressure activated switch and an electromagnetic switch (Smith - pressure activated).
Regarding claims 8 and 16, Smith as modified by Hoffman, III further discloses wherein the mitigation sub-system comprises at least one of a safety controller and an extinguishing system (Smith - system extinguishes fire).
Regarding claims 9, and 17, Smith as modified by Hoffman, III further discloses wherein the mitigation action comprises at least one of:
a modification of gas flow to the components of the TRU by the safety controller;
an issuance of an alert by the safety controller; and
an activation of the extinguishing system (Smith activates extinguishing system).

a tank (Smith - 12) configured to store fire extinguishing material (Smith - 13);
one or more nozzles (Smith - 18) configured to spray the fire extinguishing material outwardly;
piping (Smith - 14) by which the one or more nozzles are fluidly coupled to the tank; and
a controllable (Smith - 16) valve fluidly interposed between the tank and the piping, the controllable valve being normally closed and selectively opened to permit a flow of the fire extinguishing material from the tank to the one or more nozzles (Smith - at proper temperature).
Regarding claim 12, Smith as modified by Hoffman, III further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (Smith - capable of, ceiling of vehicle subsystem).
Regarding claim 13, Smith as modified by Hoffman, III further discloses wherein: the TRU comprises components supportively disposed within the housing and configured to condition an interior of a container of a transportation vehicle,
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - all components of a vehicle),
the housing comprises potential hot spot locations proximal to each of the components (Smith - teaching of placement of system where potential hot spots would be; paragraph 0026), and
at least respective portions of the fire detection and mitigation sub-systems are disposable proximate to the potential hot spot locations (Smith - demonstrated to be disposable near both ends of car).
Response to Arguments
2/10/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments directed at the Stevens reference, applicant states there is no indication that the logic and control unit 14 is even a switch as claimed, however contrary to this Stevens et al. explicitly discloses that logic and control unit 14 is a switch as it “will initiate an alarm process” as stated in column 2, lines 40-41.
Applicant’s arguments with respect to claim(s) 1-4 and 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752